SILICON VALLEY BANK

AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

[spacer.gif] [spacer.gif] Borrower:  AXS-ONE INC.

[spacer.gif] [spacer.gif] Address:  301 Route 17 North
Rutherford, New Jersey 07070

[spacer.gif] [spacer.gif] Date:  September 13, 2005

THIS LOAN AND SECURITY AGREEMENT (this "Agreement") is entered into on the above
date between SILICON VALLEY BANK, a California-chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park, Suite
200, 2221 Washington Street, Newton, Massachusetts 02462 ("Silicon") and the
borrower named above (the "Borrower"), whose chief executive office is located
at the above address ("Borrower's Address"). The Schedule and Exhibits to this
Agreement (the "Schedule" and the "Exhibits," respectively) shall for all
purposes be deemed to be part of this Agreement, and the same are integral parts
of this Agreement. (Definitions of certain terms used in this Agreement are set
forth in Section 8 below.)

Section 1    LOANS.

1.1    Loans.    Silicon will make loans to Borrower (the "Loans") up to the
amounts (the "Credit Limit") shown on the Schedule, provided no Default or Event
of Default has occurred and is continuing, and subject to deduction of any
Reserves for accrued interest and such other Reserves as Silicon deems proper
from time to time in its good faith business judgment. Amounts borrowed may be
repaid and reborrowed during the term of this Agreement. Notwithstanding the
foregoing, upon the occurrence of the Transition Event, this Agreement and the
Loans to be made hereunder shall be transitioned to Silicon's Commercial Finance
Division and the making of each Loan thereafter shall be made on a discretionary
basis, in Silicon's good faith business judgment.

1.2    Interest.    All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the last
day of the month. Interest may, in Silicon's discretion and with notice to
Borrower, be charged to Borrower's loan account, and the same shall thereafter
bear interest at the same rate as the other Loans. Silicon may, in its
discretion and with notice to Borrower, charge interest to Borrower's Deposit
Accounts maintained with Silicon. Regardless of the amount of Obligations that
may be outstanding from time to time, after the occurrence of the Transition
Event, Borrower shall pay Silicon minimum monthly interest during the balance of
the term of this Agreement in the amount set forth on the Schedule (the "Minimum
Monthly Interest").

1.3    Overadvances.    If at any time or for any reason the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an "Overadvance"), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand. Without limiting Borrower's obligation to
repay to Silicon the amount of any Overadvance, Borrower agrees to pay Silicon
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

1.4    Fees.    Borrower shall pay Silicon the fees shown on the Schedule, which
are in addition to all interest and other sums payable to Silicon and are not
refundable.

1.5    Loan Requests.    To obtain a Loan, Borrower shall make a request to
Silicon by facsimile or telephone. Loan requests received after 2:00 P.M.
Eastern time will not be considered by Silicon until the next Business Day.
Silicon may rely on any telephone request for a Loan given by a person whom
Silicon believes is an authorized representative of Borrower, and Borrower will
indemnify Silicon for


--------------------------------------------------------------------------------


any loss Silicon suffers as a result of that reliance. After the occurrence of
the Transition Event, in the event Borrower has elected to be on "non-borrowing
reporting status" (see Section 6 of the Schedule), Borrower shall furnish
Silicon with a Loan request at least thirty (30) days prior to the requested
funding date.

1.6    Letters of Credit.    At the request of Borrower, Silicon may, in its
good faith business judgment, issue or arrange for the issuance of letters of
credit for the account of Borrower, in each case in form and substance
satisfactory to Silicon in its sole discretion (collectively, "Letters of
Credit"). The aggregate face amount of all Letters of Credit outstanding from
time to time (plus all Silicon exposure under any foreign exchange contracts and
Cash Management Services) shall not exceed the amount shown on the Schedule (the
"Letter of Credit Sublimit"), and shall be reserved against Loans which would
otherwise be available hereunder, and in the event at any time there are
insufficient Loans available to Borrower for such reserve, Borrower shall
deposit and maintain with Silicon cash collateral in an amount at all times
equal to such deficiency, which shall be held as Collateral for all purposes of
this Agreement. Borrower shall pay all bank charges (including charges of
Silicon) for the issuance of Letters of Credit, together with such additional
fee as Silicon's letter of credit department shall charge in connection with the
issuance of the Letters of Credit. Any payment by Silicon under or in connection
with a Letter of Credit shall constitute a Loan hereunder on the date such
payment is made. Each Letter of Credit shall have an expiry date no later than
thirty days prior to the Maturity Date. Borrower hereby agrees to indemnify,
save, and hold Silicon harmless from any loss, cost, expense, or liability,
including payments made by Silicon, expenses, and reasonable attorneys' fees
incurred by Silicon arising out of or in connection with any Letters of Credit.
Borrower agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Silicon and opened for Borrower's account
or by Silicon's interpretations of any Letter of Credit issued by Silicon for
Borrower's account, and Borrower understands and agrees that Silicon shall not
be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrower's instructions or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto.
Borrower understands that Letters of Credit may require Silicon to indemnify the
issuing bank for certain costs or liabilities arising out of claims by Borrower
against such issuing bank. Borrower hereby agrees to indemnify and hold Silicon
harmless with respect to any loss, cost, expense, or liability incurred by
Silicon under any Letter of Credit as a result of Silicon's indemnification of
any such issuing bank. The provisions of this Agreement, as it pertains to
Letters of Credit, and any other Loan Documents relating to Letters of Credit
are cumulative.

1.7    Foreign Exchange Sublimit.    In addition to Section 1.6 and Section 1.8,
Borrower may use up to the amount set forth on the Schedule for foreign exchange
forward contracts with Silicon under which Borrower commits to purchase from or
sell to Silicon a set amount of foreign currency more than one business day
after the contract date (the "FX Forward Contract"). Silicon shall subtract 10%
of each outstanding FX Forward Contract from the foreign exchange sublimit.
Silicon may terminate the FX Forward Contracts if an Event of Default exists.

1.8    Cash Management Services Sublimit.    In addition to Section 1.6 and
Section 1.7 above, Borrower may also use up to the amount set forth on the
Schedule for Cash Management Services. Such aggregate amounts utilized under the
Cash Management Services Sublimit shall at all times reduce the amount otherwise
available for Loans, letters of credit, foreign exchange contracts or other
credit accommodations hereunder. Any amounts Silicon pays on behalf of Borrower
or any amounts that are not paid by Borrower for any Cash Management Services
will be treated as Loans hereunder and will accrue interest at the interest rate
applicable to Loans.

Section 2    SECURITY INTEREST.

2.1    Security Interest.    To secure the payment and performance of all of the
Obligations when due, and the performance of each of the Borrower's duties under
this Agreement and all documents executed in connection herewith, Borrower
hereby grants to Silicon a continuing security interest in all of Borrower's
interest in the following, whether now owned or hereafter acquired, and wherever
located: All Inventory, Equipment, Payment Intangibles, Letter-of-Credit Rights,
Supporting Obligations, Accounts, and General Intangibles, Deposit Accounts, and
all money, and all property

2


--------------------------------------------------------------------------------


now or at any time in the future in Silicon's possession (including claims and
credit balances), and all proceeds (including proceeds of any insurance
policies, proceeds of proceeds and claims against third parties), all products
and all books and records related to any of the foregoing (all of the foregoing,
together with all other property in which Silicon may now or in the future be
granted a lien or security interest, is referred to herein, collectively, as the
"Collateral"). Notwithstanding the foregoing, upon the occurrence of the
Transition Event, the Collateral shall be deemed to include all of Borrower's
Intellectual Property. The security interest granted herein shall be a first
priority security interest in the Collateral. After the occurrence and during
the continuance of an Event of Default, Silicon may place a "hold" on any
Deposit Account pledged as collateral. Except as noted on the Perfection
Certificate, Borrower is not a party to, nor is bound by, any material license
(other than over the counter software that is commercially available to the
public) or other material agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower's interest in such license or agreement or any other
property. Borrower shall provide written notice to Silicon within ten (10) days
of entering or becoming bound by, any such license or agreement which is
reasonably likely to have a material impact on Borrower's business or financial
condition. Borrower shall take such steps as Silicon requests to obtain the
consent of, authorization by, or waiver by, any person whose consent or waiver
is necessary for all such licenses or contract rights to be deemed "Collateral"
and for Silicon to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such license or agreement
(such consent or authorization may include a licensor's agreement to a
contingent assignment of the license to Silicon if the Silicon determines that
is necessary in its good faith judgment), whether now existing or entered into
in the future.

Notwithstanding the foregoing, prior to the occurrence of the Transition Event,
the Collateral does not include: any copyright rights, copyright applications,
copyright registrations, and like protections in each work of authorship and
derivative work, whether published or unpublished, now owned or later acquired;
any patents, trademarks, service marks, and applications therefor; any trade
secret rights, including any rights to unpatented inventions, now owned or
hereafter acquired (the "Intellectual Property"). Notwithstanding the foregoing,
at all times, the Collateral shall include all accounts, license and royalty
fees, and other revenues, proceeds, or income arising out of or relating to any
of the foregoing Intellectual Property. To the extent a court of competent
jurisdiction holds that a security interest in any Intellectual Property is
necessary to have a security interest in any accounts, license and royalty fees,
and other revenues, proceeds, or income arising out of or relating to any of the
foregoing Intellectual Property, then the Collateral shall, effective as of the
date hereof, include the Intellectual Property, to the extent necessary to
permit perfection of Silicon's security interest in such accounts, license and
royalty fees, and other revenues, proceeds, or income arising out of or relating
to any of the Intellectual Property.

Section 3    REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants, throughout the
term of this Agreement and until all Obligations have been paid and performed in
full:

3.1    Corporate Existence and Authority.    Borrower is and will continue to
be, duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would have a material adverse effect on Borrower. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally), (iii) do not violate
Borrower's organizational documents, or any law or any material agreement or
instrument which is binding upon Borrower or its property, and (iv) do not
constitute grounds for acceleration of any material indebtedness or obligation
under any material agreement or instrument which is binding upon Borrower or its
property.

3


--------------------------------------------------------------------------------


3.2    Name; Trade Names and Styles.    The name of Borrower set forth in the
heading to this Agreement is its correct name. Listed on the Perfection
Certificate are all prior names of Borrower and all of Borrower's present and
prior trade names. Borrower shall give Silicon 30 days' prior written notice
before changing its name or doing business under any other name. Borrower has
complied in all material respects, and will in the future comply in all material
respects, with all laws relating to the conduct of business under a fictitious
business name.

3.3    Place of Business; Location of Collateral.    The address set forth in
the heading to this Agreement is Borrower's chief executive office. In addition,
Borrower has places of business and Collateral is located only at the locations
set forth on the Perfection Certificate. Borrower will give Silicon at least 30
days prior written notice before opening any additional place of business,
changing its chief executive office, changing its state of formation or moving
any of the Collateral to a location other than Borrower's Address or one of the
locations set forth on the Perfection Certificate, except that Borrower may
maintain sales offices in the ordinary course of business at which not more than
a total of $10,000 fair market value of Equipment is located.

3.4    Title to Collateral; Perfection; Permitted Liens.    

(a)    Borrower is now, and will at all times in the future be, the sole owner
of all the Collateral, except for items of Equipment which are leased to
Borrower. All of the Borrower's assets (including the Collateral and the
Intellectual Property) now is and will remain free and clear of any and all
liens, charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. Silicon now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend Silicon and
the Collateral against all claims of others.

(b)    Borrower has set forth in the Perfection Certificate all of Borrower's
Deposit Accounts, and Borrower will give Silicon five Business Days advance
written notice before establishing any new Deposit Accounts and will cause the
institution where any such new Deposit Account is maintained to execute and
deliver to Silicon a control agreement in form sufficient to perfect Silicon's
security interest in the Deposit Account and otherwise reasonably satisfactory
to Silicon in its good faith business judgment. Nothing herein limits any
requirements which may be set forth in the Schedule as to where Deposit Accounts
will be maintained.

(c)    In the event that Borrower shall at any time after the date hereof have
any commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Silicon thereof in writing and provide Silicon with such
information regarding the same as Silicon shall request (unless providing such
information would waive the Borrower's attorney-client privilege). Such
notification to Silicon shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Silicon, and Borrower shall
execute and deliver all such documents and take all such actions as Silicon
shall request in connection therewith.

(d)    None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower's
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Silicon, use its best efforts to cause such third
party to execute and deliver to Silicon, in form acceptable to Silicon, such
waivers and subordinations as Silicon shall specify in its good faith business
judgment. Borrower will keep in full force and effect, and will comply with all
material terms of, any lease of real property where any of the Collateral now or
in the future may be located.

(e)    Borrower hereby authorizes Silicon to file financing statements, without
notice to Borrower, with all appropriate jurisdictions in order to perfect or
protect Silicon's interest or

4


--------------------------------------------------------------------------------


rights hereunder, which financing statements may indicate the Collateral as "all
assets of the Debtor" or words of similar effect, or as being of an equal or
lesser scope, or with greater detail, all in Silicon's discretion.

3.5    Maintenance of Collateral.    Borrower will maintain the Collateral in
good working condition (ordinary wear and tear excepted), and Borrower will not
use the Collateral for any unlawful purpose. Borrower will immediately advise
Silicon in writing of any material loss or damage to the Collateral.

3.6    Books and Records.    Borrower has maintained and will maintain at
Borrower's Address complete and accurate books and records, comprising an
accounting system in accordance with GAAP.

3.7    Financial Condition, Statements and Reports.    All financial statements
now or in the future delivered to Silicon have been, and will be, prepared in
conformity with GAAP and now and in the future will fairly present the results
of operations and financial condition of Borrower, in accordance with GAAP, at
the times and for the periods therein stated. Between the last date covered by
any such statement provided to Silicon and the date hereof, there has been no
material adverse change in the financial condition or business of Borrower.
Borrower is now and will continue to be solvent.

3.8    Tax Returns and Payments; Pension Contributions.    Borrower has timely
filed, and will timely file, all required tax returns and reports (including
extensions), and Borrower has timely paid, and will timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions now or
in the future owed by Borrower. Borrower may, however, defer payment of any
contested taxes, provided that Borrower (i) in good faith contests Borrower's
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (ii) notifies Silicon in writing of the commencement
of, and any material development in, the proceedings, and (iii) posts bonds or
takes any other steps required to keep the contested taxes from becoming a lien
upon any of the Collateral. Borrower is unaware of any claims or adjustments
proposed for any of Borrower's prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid, and shall
continue to pay all amounts necessary to fund all present and future pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not and will not withdraw from participation in, permit partial
or complete termination of, or permit the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

3.9    Compliance with Law.    Borrower has, to the best of its knowledge,
complied, and will comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower's ownership of real or
personal property, the conduct and licensing of Borrower's business, and all
environmental matters.

3.10    Litigation.    Except as disclosed in the Schedule, there is no claim,
suit, litigation, proceeding or investigation pending or (to best of Borrower's
knowledge) threatened by or against or affecting Borrower in any court or before
any governmental agency (or any basis therefor known to Borrower) which may
result, either separately or in the aggregate, in any material adverse change in
the financial condition or business of Borrower, or in any material impairment
in the ability of Borrower to carry on its business in substantially the same
manner as it is now being conducted. In addition to matters set forth on the
Schedule, Borrower will promptly inform Silicon in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
by or against Borrower involving any single claim of $50,000 or more, or
involving $100,000 or more in the aggregate.

3.11    Use of Proceeds.    All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any "margin
stock" (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any "margin stock" or to extend credit to others for the purpose of
purchasing or carrying any "margin stock."

5


--------------------------------------------------------------------------------


Section 4    ACCOUNTS.

4.1    Representations Relating to Accounts.    Borrower represents and warrants
to Silicon as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower's business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.

4.2    Representations Relating to Documents and Legal Compliance.    Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Accounts are and shall be true and correct in all material
respects and all such invoices, instruments and other documents and all of
Borrower's books and records are and shall be genuine and in all respects what
they purport to be. All sales and other transactions underlying or giving rise
to each Account shall fully comply in all material respects with all applicable
laws and governmental rules and regulations. To the best of Borrower's
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Accounts are and shall be genuine, and all such
documents, instruments and agreements are and shall be legally enforceable in
accordance with their terms.

4.3    Schedules and Documents relating to Accounts.    Borrower shall deliver
to Silicon transaction reports and schedules of collections, as provided in the
Schedule, on Silicon's standard forms; provided, however, that Borrower's
failure to execute and deliver the same shall not affect or limit Silicon's
security interest and other rights in all of Borrower's Accounts, nor shall
Silicon's failure to advance or lend against a specific Account affect or limit
Silicon's security interest and other rights therein. Loan requests received
after 2:00 P.M. Eastern time will not be considered by Silicon until the next
Business Day. Together with each such schedule and assignment, or later if
requested by Silicon, Borrower shall furnish Silicon with copies (or, at
Silicon's request, originals) of all contracts, orders, invoices, and other
similar documents, and all original shipping instructions, delivery receipts,
bills of lading, and other evidence of delivery, for any goods the sale or
disposition of which gave rise to such Accounts, and Borrower warrants the
genuineness of all of the foregoing in all material respects. Borrower shall
also furnish to Silicon an aged accounts receivable trial balance in such form
and at such intervals as Silicon shall request. In addition, Borrower shall
deliver to Silicon, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements and copies of all credit memos. Notwithstanding the
foregoing, after the occurrence of the Transition Event, in the event Borrower
has elected to be on "non-borrowing reporting status" (see Section 6 of the
Schedule), Borrower shall furnish Silicon with a Loan request at least thirty
(30) days prior to the requested funding date.

4.4    Collection of Accounts.    Upon the occurrence of the Transition Event,
Borrower shall cause the Account Debtors to remit all Accounts to Silicon and
Silicon shall hold all payments on, and proceeds of, Accounts in a lockbox
account, or such other "blocked account" as Silicon may specify, pursuant to a
blocked account agreement in such form as Silicon may specify. Unless Borrower
has outstanding Advances and other extensions of credit hereunder aggregating
$1,000,000.00 or less, and unrestricted cash at Silicon, and/or the ability to
request Advances hereunder of at least $2,000,000.00, all such payments on, and
proceeds of, Accounts shall be applied to the Obligations in such order as
Silicon shall determine. Silicon or its designee may, at any time, notify
Account Debtors that the Accounts have been assigned to Silicon.

4.5    Remittance of Proceeds.    Upon the occurrence of the Transition Event,
all proceeds arising from the disposition of any Collateral shall be delivered,
in kind, by Borrower to Silicon in the original form in which received by
Borrower not later than the following Business Day after receipt by Borrower, to
be applied to the Obligations in such order as Silicon shall determine; provided
that, if no Default or Event of Default has occurred and is continuing, Borrower
shall not be obligated to remit to Silicon the proceeds of the sale of worn out
or obsolete Equipment disposed of by Borrower in good faith in an arm's length
transaction for an aggregate purchase price of $25,000 or less (for all

6


--------------------------------------------------------------------------------


such transactions in any fiscal year). Upon the occurrence of the Transition
Event, Borrower agrees that it will not commingle proceeds of Collateral with
any of Borrower's other funds or property, but will hold such proceeds separate
and apart from such other funds and property and in an express trust for
Silicon. Nothing in this Section 4.5 limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.

4.6    Disputes.    Borrower shall notify Silicon promptly of all disputes or
claims relating to Accounts in an aggregate amount of One Hundred Thousand
Dollars ($100,000.00). Borrower shall not forgive (completely or partially),
compromise or settle any Account for less than payment in full, or agree to do
any of the foregoing, except that Borrower may do so, provided that: (i)
Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm's length transactions, which are
reported to Silicon on the regular reports provided to Silicon; (ii) no Default
or Event of Default has occurred and is continuing; and (iii) taking into
account all such discounts settlements and forgiveness, the total outstanding
Loans will not exceed the Credit Limit. Silicon may, at any time after the
occurrence of an Event of Default, settle or adjust disputes or claims directly
with Account Debtors for amounts and upon terms which Silicon considers
advisable in its reasonable credit judgment and, in all cases, Silicon shall
credit Borrower's Loan account with only the net amounts received by Silicon in
payment of any Accounts.

4.7    Returns.    Provided no Event of Default has occurred and is continuing,
if any Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount (sending a copy to Silicon). In the
event any attempted return occurs after the occurrence and during the
continuance of any Event of Default, Borrower shall hold the returned Inventory
in trust for Silicon and immediately notify Silicon of the return of any
Inventory, specifying the reason for such return, the location and condition of
the returned Inventory, and on Silicon's request deliver such returned Inventory
to Silicon.

4.8    Verification.    Silicon may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Silicon or such other name as Silicon may choose.

4.9    No Liability.    Silicon shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Silicon
be deemed to be responsible for any of Borrower's obligations under any contract
or agreement giving rise to an Account. Nothing herein shall, however, relieve
Silicon from liability for its own gross negligence or willful misconduct.

Section 5    ADDITIONAL DUTIES OF THE BORROWER.

5.1    Financial and Other Covenants.    Borrower shall at all times comply with
the financial and other covenants set forth in the Schedule.

5.2    Insurance.    Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require and that are customary and in accordance with standard
practices for Borrower's industry and locations, and Borrower shall provide
evidence of such insurance to Silicon. All such insurance policies shall name
Silicon as an additional loss payee, and shall contain a lenders loss payee
endorsement in form reasonably acceptable to Silicon. Upon receipt of the
proceeds of any such insurance, Silicon shall apply such proceeds in reduction
of the Obligations as Silicon shall determine in its good faith business
judgment, except that, provided no Default or Event of Default has occurred and
is continuing, Silicon shall release to Borrower insurance proceeds with respect
to Equipment totaling less than $100,000, which shall be utilized by Borrower
for the replacement of the Equipment with respect to which the insurance
proceeds were paid. Silicon may require reasonable assurance that the insurance
proceeds so released will be so used.

7


--------------------------------------------------------------------------------


If Borrower fails to provide or pay for any insurance, Silicon may, but is not
obligated to, obtain the same at Borrower's expense. Borrower shall promptly
deliver to Silicon copies of all material reports made to insurance companies.

5.3    Reports.    Borrower, at its expense, shall provide Silicon with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower (including budgets, sales projections, operating plans and
other financial documentation), as Silicon shall from time to time specify in
its good faith business judgment.

5.4    Access to Collateral, Books and Records.    At reasonable times, and on
one Business Day's notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower's books and
records. Silicon shall take reasonable steps to keep confidential all
information obtained in any such inspection or audit, but Silicon shall have the
right to disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process. The foregoing
inspections and audits shall be at Borrower's expense and the charge therefor
shall be $750 per person per day (or such higher amount as shall represent
Silicon's then current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Silicon schedule an audit more
than 10 days in advance, and Borrower seeks to reschedule the audit with less
than 10 days' written notice to Silicon, then (without limiting any of Silicon's
rights or remedies), Borrower shall pay Silicon a cancellation fee of $1,000
plus any out-of-pocket expenses incurred by Silicon, to compensate Silicon for
the anticipated costs and expenses of the cancellation. Notwithstanding the
foregoing, (i) prior to the occurrence of the Transition Event, Borrower shall
only be obligated to pay for one (1) such audit in any twelve month period, the
first such audit to be completed on or before sixty (60) days of the date hereof
and (ii) after the occurrence of the Transition Event, Borrower shall only be
obligated to pay for two (2) such audits in any twelve month period. After the
occurrence of an Event of Default, Silicon may conduct such audits and
inspections at Borrower's expense from time to time and at Silicon's sole and
exclusive discretion and without notification and authorization from Borrower.

5.5    Negative Covenants.    Except as may be permitted in the Schedule,
Borrower shall not, without Silicon's prior written consent which shall be a
matter of its good faith business judgment and shall not be unreasonably
delayed, do any of the following: (i) merge or consolidate with another
corporation or entity; (ii) acquire any assets, except in the ordinary course of
business; (iii) enter into any other transaction outside the ordinary course of
business; (iv) sell or transfer any its assets or property (including the
Collateral and the Intellectual Property), except for the sale of finished
Inventory in the ordinary course of Borrower's business, and except for the sale
of obsolete or unneeded Equipment in the ordinary course of business; (v) store
any Inventory or other Collateral with any warehouseman or other third party
without giving Silicon thirty (30) days prior written notice and delivering to
Silicon an acknowledgment in writing that such bailee is holding such Inventory
or other Collateral for the benefit of Silicon; (vi) sell any Inventory on a
sale-or-return, guaranteed sale, consignment, or other contingent basis; (vii)
make any loans of any money or other assets; (viii) incur any debts outside the
ordinary course of business; (ix) guarantee or otherwise become liable with
respect to the obligations of another party or entity; (x) pay or declare any
dividends on Borrower's stock (except for dividends payable solely in stock of
Borrower); (xi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower's stock; (xii) make any change in Borrower's capital
structure which would have a material adverse effect on Borrower or on the
prospect of repayment of the Obligations; (xiii) engage, directly or indirectly,
in any business other than the business currently engaged in by Borrower or
reasonably related thereto; or (xiv) dissolve or elect to dissolve. Transactions
permitted by the foregoing provisions of this Section are only permitted if no
Default or Event of Default would occur as a result of such transaction.

5.6    Litigation Cooperation.    Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Silicon, make available Borrower
and its officers, employees and agents and Borrower's books and records, to the
extent that Silicon may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

8


--------------------------------------------------------------------------------


5.7    Further Assurances.    Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon may, in its
good faith business judgment, deem necessary or useful in order to perfect and
maintain Silicon's perfected first-priority security interest in the Collateral
(subject to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

Section 6    TERM.

6.1    Maturity Date.    This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the "Maturity Date") subject to Section
6.2 below.

6.2    Payment of Obligations.    On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Without limiting the generality of the foregoing, if on the Maturity Date, or on
any earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to 105% of the face amount of all such Letters of Credit plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Silicon in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon's then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Silicon's security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Silicon may, in its sole discretion, refuse to make any further Loans after
termination. If this Agreement is terminated, Silicon's lien and security
interest in the Collateral shall continue until Borrower fully satisfies the
Obligations. No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and written
termination of this Agreement by Silicon, Silicon shall promptly deliver to
Borrower termination statements, requests for reconveyances and such other
documents as may be required to fully terminate Silicon's security interests.

Section 7    EVENTS OF DEFAULT AND REMEDIES.

7.1    Events of Default.    The occurrence of any of the following events shall
constitute an "Event of Default" under this Agreement, and Borrower shall give
Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower's officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect; or (b) Borrower shall fail to pay
when due any Loan or any interest thereon or any other monetary Obligation; or
(c) the total Loans and other Obligations outstanding at any time shall exceed
the Credit Limit; or (d) Borrower shall fail to comply with any of the financial
covenants set forth in the Schedule or shall fail to perform any other
non-monetary Obligation which by its nature cannot be cured, or shall fail to
permit Silicon to conduct an inspection or audit as specified in Section 5.4
hereof; or (e) Borrower shall fail to perform any other non-monetary Obligation,
which failure is not cured within 5 Business Days after the date due; or (f) any
levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on all or any part of the Collateral which is not cured
within 10 days after the occurrence of the same, or immediately upon the service
of process upon Silicon seeking to attach by trustee or other process, any of
Borrower's funds on deposit with, or assets of the Borrower in the possession
of, Silicon; or (g) any default or event of default occurs under any obligation
secured by a Permitted Lien, which is not cured within any applicable cure
period or waived in writing by the holder of the Permitted Lien; or (h) Borrower
breaches any material contract or obligation, which has or may reasonably be
expected to have a material adverse effect on Borrower's business or financial
condition; or (i) Dissolution, termination of existence, insolvency or business
failure of Borrower; or appointment of a receiver, trustee or custodian, for all
or any part of the property of, assignment for the benefit of creditors by,

9


--------------------------------------------------------------------------------


or the commencement of any proceeding by Borrower under any reorganization,
bankruptcy, insolvency, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, now or in the future in effect;
or (j) the commencement of any proceeding against Borrower or any guarantor of
any of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 30 days after the date commenced; or (k) revocation or
termination of, or limitation or denial of liability upon, any guaranty of the
Obligations or any attempt to do any of the foregoing, or commencement of
proceedings by any guarantor of any of the Obligations under any bankruptcy or
insolvency law; or (l) revocation or termination of, or limitation or denial of
liability upon, any pledge of any certificate of deposit, securities or other
property or asset of any kind pledged by any third party to secure any or all of
the Obligations, or any attempt to do any of the foregoing, or commencement of
proceedings by or against any such third party under any bankruptcy or
insolvency law; or (m) Borrower defaults under any agreement evidencing any
indebtedness to any third party; or (n) Borrower makes any payment on account of
any indebtedness or obligation which has been subordinated to the Obligations
other than as permitted in the applicable subordination agreement, or a default
occurs under any instrument evidencing such subordinated indebtedness, or the
holder of any such subordinated indebtedness accelerates all or any portion of
such subordinated indebtedness or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or (o) there shall be a change in the record or beneficial ownership
of an aggregate of more than 20% of the outstanding shares of stock of Borrower,
in one or more transactions, compared to the ownership of outstanding shares of
stock of Borrower in effect on the date hereof, without the prior written
consent of Silicon; or (p) Borrower shall generally not pay its debts as they
become due, or Borrower shall conceal, remove or transfer any part of its
property, with intent to hinder, delay or defraud its creditors, or make or
suffer any transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or (q) there shall be (i) a
material impairment in the perfection or priority of Silicon's security interest
in the Collateral or in the value of such Collateral; (ii) a material adverse
change in the business, operations or condition (financial or otherwise) of the
Borrower; (iii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iv) Silicon determines, based upon information
available to it and in its reasonable judgment, that there is substantial
likelihood that Borrower shall fail to comply with one or more of the financial
covenants in Section 5.1 during the next succeeding financial reporting period;
or (r) Silicon, acting in good faith and in a commercially reasonable manner,
deems itself insecure because of the occurrence of an event prior to the
effective date hereof of which Silicon had no knowledge on the effective date;
or (s) Borrower shall breach any term of the Warrant granted by the Borrower to
Silicon. Silicon may cease making any Loans hereunder during any of the above
cure periods, and thereafter if an Event of Default has occurred and is
continuing.

7.2    Remedies.    Upon the occurrence and during the continuance of any Event
of Default, and at any time thereafter, Silicon, at its option, and without
notice or demand of any kind (all of which are hereby expressly waived by
Borrower), may do any one or more of the following: (a) Cease making Loans or
otherwise extending credit to Borrower under this Agreement or any other
document or agreement; (b) Accelerate and declare all or any part of the
Obligations to be immediately due, payable, and performable, notwithstanding any
deferred or installment payments allowed by any instrument evidencing or
relating to any Obligation; (c) Take possession of any or all of the Collateral
wherever it may be found, and for that purpose Borrower hereby authorizes
Silicon without judicial process to enter onto any of Borrower's premises
without interference to search for, take possession of, keep, store, or remove
any of the Collateral, and remain on the premises or cause a custodian to remain
on the premises in exclusive control thereof, without charge for so long as
Silicon deems it reasonably necessary in order to complete the enforcement of
its rights under this Agreement or any other agreement; provided, however, that
should Silicon seek to take possession of any of the Collateral by court
process, Borrower hereby irrevocably waives: (i) any bond and any surety or
security relating thereto required by any statute, court rule or otherwise as an
incident to such possession; (ii) any demand for possession prior to the
commencement of any suit or action to recover possession thereof; and (iii) any
requirement that Silicon retain possession of, and not dispose

10


--------------------------------------------------------------------------------


of, any such Collateral until after trial or final judgment; (d) Require
Borrower to assemble any or all of the Collateral and make it available to
Silicon at places designated by Silicon which are reasonably convenient to
Silicon and Borrower, and to remove the Collateral to such locations as Silicon
may deem advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, Silicon shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, and other Equipment and all other property
without charge; (f) Sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time Silicon obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Silicon shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as Silicon deems reasonable, or on Silicon's premises, or elsewhere and
the Collateral need not be located at the place of disposition. Silicon may
directly or through any affiliated company purchase or lease any Collateral at
any such public disposition, and if permissible under applicable law, at any
private disposition. Any sale or other disposition of Collateral shall not
relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes Silicon to endorse or sign Borrower's name on all collections,
receipts, instruments and other documents, to take possession of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Silicon's sole discretion,
to grant extensions of time to pay, compromise claims and settle Accounts and
the like for less than face value; (h) Offset against any sums in any of
Borrower's general, special or other Deposit Accounts with Silicon against any
or all the Obligations; and (i) Demand and receive possession of any of
Borrower's federal and state income tax returns and the books and records
utilized in the preparation thereof or referring thereto. All reasonable
attorneys' fees, expenses, costs, liabilities and obligations incurred by
Silicon with respect to the foregoing shall be added to and become part of the
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations. Without limiting
any of Silicon's rights and remedies, from and after the occurrence and during
the continuance of any Event of Default, the interest rate applicable to the
Obligations shall be increased by an additional four percent (4%) per annum (the
"Default Rate").

7.3    Standards for Determining Commercial Reasonableness.    Borrower and
Silicon agree that a sale or other disposition (collectively, "sale") of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to
Borrower at least ten (10) days prior to the sale, and, in the case of a public
sale, notice of the sale is published at least five (5) days before the sale in
a newspaper of general circulation in the county where the sale is to be
conducted; (ii) Notice of the sale describes the collateral in general,
non-specific terms; (iii) The sale is conducted at a place designated by
Silicon, with or without the Collateral being present; (iv) The sale commences
at any time between 8:00 a.m. and 6:00 p.m; (v) Payment of the purchase price in
cash or by cashier's check or wire transfer is required; (vi) With respect to
any sale of any of the Collateral, Silicon may (but is not obligated to) direct
any prospective purchaser to ascertain directly from Borrower any and all
information concerning the same. Silicon shall be free to employ other methods
of noticing and selling the Collateral, in its discretion, if they are
commercially reasonable.

7.4    Power of Attorney.    Upon the occurrence and during the continuance of
any Event of Default, without limiting Silicon's other rights and remedies,
Borrower grants to Silicon an irrevocable power of attorney coupled with an
interest, authorizing and permitting Silicon (acting through any of its
employees, attorneys or agents) at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower's expense, to do
any or all of the following, in Borrower's name or otherwise, but Silicon agrees
to exercise the following powers in a commercially reasonable manner: (a)
Execute on behalf of Borrower any documents that Silicon may, in its good faith
business judgment, deem advisable in order to perfect and maintain Silicon's
security interest in the Collateral,

11


--------------------------------------------------------------------------------


or in order to exercise a right of Borrower or Silicon, or in order to fully
consummate all the transactions contemplated under this Agreement, and all other
present and future agreements; (b) Execute on behalf of Borrower any document
exercising, transferring or assigning any option to purchase, sell or otherwise
dispose of or to lease (as lessor or lessee) any real or personal property which
is part of Silicon's Collateral or in which Silicon has an interest; (c) Execute
on behalf of Borrower, any invoices relating to any Account, any draft against
any Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien;
(d) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into Silicon's
possession; (e) Endorse all checks and other forms of remittances received by
Silicon; (f) Pay, contest or settle any lien, charge, encumbrance, security
interest and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (g)
Grant extensions of time to pay, compromise claims and settle Accounts and
General Intangibles for less than face value and execute all releases and other
documents in connection therewith; (h) Pay any sums required on account of
Borrower's taxes or to secure the release of any liens therefor, or both; (i)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (j) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give Silicon the same rights of access and other rights with respect
thereto as Silicon has under this Agreement; and (k) Take any action or pay any
sum required of Borrower pursuant to this Agreement and any other present or
future agreements. Any and all reasonable sums paid and any and all reasonable
costs, expenses, liabilities, obligations and attorneys' fees incurred by
Silicon with respect to the foregoing shall be added to and become part of the
Obligations, shall be payable on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. In no event
shall Silicon's rights under the foregoing power of attorney or any of Silicon's
other rights under this Agreement be deemed to indicate that Silicon is in
control of the business, management or properties of Borrower.

7.5    Application of Proceeds.    All proceeds realized as the result of any
sale of the Collateral shall be applied by Silicon first to the reasonable
costs, expenses, liabilities, obligations and attorneys' fees incurred by
Silicon in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Silicon shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Silicon for any deficiency. If, Silicon, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Silicon shall have the option, exercisable at any time, in its good
faith business judgment, of either reducing the Obligations by the principal
amount of purchase price or deferring the reduction of the Obligations until the
actual receipt by Silicon of the cash therefor.

7.6    Remedies Cumulative.    In addition to the rights and remedies set forth
in this Agreement, Silicon shall have all the other rights and remedies accorded
a secured party under the Massachusetts Uniform Commercial Code and under all
other applicable laws, and under any other instrument or agreement now or in the
future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

Section 8    DEFINITIONS.

As used in this Agreement, the following terms have the following meanings:

"Accounts" means all of Borrower's now owned and hereafter acquired accounts
(whether or not earned by performance), accounts receivable, health-care
insurance receivables, rights to payment,

12


--------------------------------------------------------------------------------


letters of credit, contract rights, chattel paper, instruments, securities,
securities accounts, investment property, documents and all other forms of
obligations at any time owing to Borrower, all guaranties and other security
therefor, all merchandise returned to or repossessed by Borrower, and all rights
of stoppage in transit and all other rights or remedies of an unpaid vendor,
lienor or secured party.

"Account Debtor" means the obligor on an Account.

"Adjusted Quick Ratio" is the ratio of (i) Quick Assets to (ii) Current
Liabilities minus Deferred Revenue.

"Affiliate" means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

"Business Day" means a day on which Silicon is open for business.

"Cash Management Services" means Silicon's cash management services, direct
deposit of payroll, business credit card, and check cashing services as may be
further identified in the various cash management services agreements related to
such Cash Management Services.

"Code" means the Uniform Commercial Code as adopted and in effect in the
Commonwealth of Massachusetts from time to time.

"Collateral" has the meaning set forth in Section 2.1 above.

"Current Liabilities" are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower' s Total Liabilities
which mature within one (1) year.

"Default" means any event which with notice or passage of time or both, would
constitute an Event of Default.

"Default Rate" has the meaning set forth in Section 7.2 above.

"Deferred Revenue" is all amounts received in advance of performance under
contracts and not yet recognized as revenue.

"Deposit Account" has the meaning set forth in Section 9-102 of the Code.

"Eligible Accounts" means Accounts, General Intangibles, and Payment Intangibles
arising in the ordinary course of Borrower's business from the sale of goods or
the rendition of services, or the non-exclusive licensing of Intellectual
Property, which Silicon, in its good faith business judgment, shall deem
eligible for borrowing. Without limiting the fact that the determination of
which Accounts are eligible for borrowing is a matter of Silicon's discretion,
the following (the "Minimum Eligibility Requirements") are the minimum
requirements for an Account to be an Eligible Account: (i) the Account must not
be outstanding for more than 90 days from its invoice date (except that after
the occurrence of the Transition Event, such amount shall be 120 days with
respect to Accounts for which the Account Debtor is Sun Microsystems), (ii) the
Account must not be subject to any contingencies (including Accounts arising
from sales on consignment, guaranteed sale or other terms pursuant to which
payment by the Account Debtor may be conditional, except as may otherwise be
acceptable to Silicon in its discretion), (iii) the Account must not be owing
from an Account Debtor with whom the Borrower has any dispute (whether or not
relating to the particular Account), (iv) the Account must not be owing from an
Affiliate of Borrower, (v) the Account must not be owing from an Account Debtor
which is subject to any insolvency or bankruptcy proceeding, or whose financial
condition is not acceptable to Silicon, or which, fails or goes out of a
material portion of its business, (vi) the Account must not be owing from the
United States or any department, agency or instrumentality thereof (unless there
has been compliance, to Silicon's satisfaction, with the United States
Assignment of Claims Act), (vii) the Account must not be owing from an Account
Debtor located outside the United States (unless pre-approved by Silicon in its
discretion in writing, or backed by a letter of credit satisfactory to Silicon,
or FCIA insured satisfactory to Silicon), and (viii) the Account must not be
owing from an Account Debtor to whom Borrower is or may be liable for goods
purchased from such Account Debtor or otherwise. Accounts owing from one Account
Debtor will not be deemed

13


--------------------------------------------------------------------------------


Eligible Accounts to the extent they exceed 30% (40% with respect to Accounts
for which the Account Debtor is Sun Microsystems) of the total Accounts
outstanding. In addition, if more than 50% of the Accounts owing from an Account
Debtor are outstanding more than 90 days from their invoice date (without regard
to unapplied credits) or are otherwise not Eligible Accounts, then all Accounts
owing from that Account Debtor will be deemed ineligible for borrowing. Silicon
may, from time to time, in its good faith business judgment, revise the Minimum
Eligibility Requirements, upon written notice to the Borrower.

"Equipment" means all of Borrower's present and hereafter acquired machinery,
molds, machine tools, motors, furniture, equipment, furnishings, fixtures, trade
fixtures, motor vehicles, tools, parts, dyes, jigs, goods and other tangible
personal property (other than Inventory) of every kind and description used in
Borrower's operations or owned by Borrower and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions or improvements to any of the foregoing, wherever
located.

"Event of Default" means any of the events set forth in Section 7.1 of this
Agreement.

"GAAP" means generally accepted accounting principles, consistently applied.

"General Intangibles" means all general intangibles of Borrower, whether now
owned or hereafter created or acquired by Borrower, including, without
limitation, all choses in action, rights to payment for credit extended, amounts
due to Borrower, credit memoranda in favor of Borrower, warranty claims, causes
of action, corporate or other business records, deposits, Deposit Accounts,
inventions, designs, drawings, blueprints, patents, patent applications,
trademarks and the goodwill of the business symbolized thereby, names, trade
names, trade secrets, goodwill, copyrights, registrations, licenses, franchises,
customer lists, security and other deposits, rights in all litigation presently
or hereafter pending for any cause or claim (whether in contract, tort or
otherwise), and all judgments now or hereafter arising therefrom, all claims of
Borrower against Silicon, rights to purchase or sell real or personal property,
rights as a licensor or licensee of any kind, royalties, telephone numbers,
proprietary information, purchase orders, and all insurance policies and claims
(including without limitation life insurance, key man insurance, credit
insurance, liability insurance, property insurance and other insurance), tax
refunds and claims, computer programs, discs, tapes and tape files, claims under
guaranties, security interests or other security held by or granted to Borrower,
all rights to indemnification and all other intangible property of every kind
and nature (other than Accounts).

"Intellectual Property" has the meaning set forth in Section 2.1 above.

"Inventory" means all of Borrower's now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any contract of service or held for sale or lease (including without limitation
all raw materials, work in process, finished goods and goods in transit), and
all materials and supplies of every kind, nature and description which are or
might be used or consumed in Borrower's business or used in connection with the
manufacture, packing, shipping, advertising, selling or finishing of such goods,
merchandise or other personal property, and all warehouse receipts, documents of
title and other documents representing any of the foregoing.

"Letter-of-Credit Rights" means all letter-of-credit rights including, without
limitation, "letter-of-credit rights" as defined in the Code and also any right
to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

"Loan Documents" means, collectively, this Agreement, the Perfection
Certificate, and all other present and future documents, instruments and
agreements between Silicon and Borrower, including, but not limited to those
relating to this Agreement, and all amendments and modifications thereto and
replacements therefor.

"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Silicon, whether evidenced by this Agreement or any note or other
instrument or document, including, without limitation, the Borrower's
obligations pursuant to the Warrant, whether arising from an extension of

14


--------------------------------------------------------------------------------


credit, opening of a letter of credit, banker's acceptance, foreign exchange
contracts, loan, Cash Management Services, guaranty, indemnification or
otherwise, whether direct or indirect (including, without limitation, those
acquired by assignment and any participation by Silicon in Borrower's debts
owing to others), absolute or contingent, due or to become due, including,
without limitation, all interest, charges, expenses, fees, attorney's fees,
expert witness fees, audit fees, letter of credit fees, collateral monitoring
fees, closing fees, facility fees, termination fees, minimum interest charges
and any other sums chargeable to Borrower under this Agreement or under any
other present or future instrument or agreement between Borrower and Silicon.

"Payment" means all checks, wire transfers and other items of payment received
by Silicon (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower's outstanding Loans or, if the balance of the Loans
have been reduced to zero, for credit to its Deposit Accounts.

"Payment Intangibles" means all payment intangibles including, without
limitation, "payment intangibles" as defined in the Code and also any general
intangible under which the Account Debtor's primary obligation is a monetary
obligation.

"Perfection Certificate" means that certain Perfection Certificate dated as of
August 11, 2004 executed by Borrower in favor of Silicon.

"Permitted Liens" means the following: (i) purchase money security interests in
specific items of Equipment in an amount not to exceed $250,000.00 in the
aggregate at any time during the term of this Agreement; (ii) leases of specific
items of Equipment in an amount not to exceed $250,000.00 in the aggregate at
any time during the term of this Agreement; (iii) liens for taxes not yet
payable; (iv) additional security interests and liens consented to in writing by
Silicon, which consent shall not be unreasonably withheld; (v) security
interests being terminated substantially concurrently with this Agreement; (vi)
liens of materialmen, mechanics, warehousemen, carriers, or other similar liens
arising in the ordinary course of business and securing obligations which are
not delinquent; (vii) liens incurred in connection with the extension, renewal
or refinancing of the indebtedness secured by liens of the type described above
in clauses (i) or (ii) above, provided that any extension, renewal or
replacement lien is limited to the property encumbered by the existing lien and
the principal amount of the indebtedness being extended, renewed or refinanced
does not increase; and (viii)Liens in favor of customs and revenue authorities
which secure payment of customs duties in connection with the importation of
goods. Silicon will have the right to require, as a condition to its consent
under subsection (iv) above, that the holder of the additional security interest
or lien sign an intercreditor agreement on Silicon's then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Silicon, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.

"Quick Assets" is, on any date, the Borrower's unrestricted cash and net billed
accounts receivable.

"Reserves" means, as of any date of determination, such amounts as Silicon may
from time to time establish and revise in good faith reducing the amount of
Loans, Letters of Credit and other financial accommodations which would
otherwise be available to Borrower under the lending formula(s) provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Silicon in good faith, do or may affect (i) the Collateral or any
other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Accounts), (ii) the assets,
business or prospects of Borrower or any Guarantor, or (iii) the security
interests and other rights of Silicon in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Silicon's
good faith belief that any collateral report or financial

15


--------------------------------------------------------------------------------


information furnished by or on behalf of Borrower or any guarantor to Silicon is
or may have been incomplete, inaccurate or misleading in any material respect;
or (c) in respect of any state of facts which Silicon determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.

"Supporting Obligations" means all supporting obligations including, without
limitation, "supporting obligations" as defined in the Code and also any
letter-of-credit right or secondary obligation which supports the payment or
performance of an account, chattel paper, a document, a general intangible, an
instrument, or investment property.

"Transition Event" means Borrower's failure to maintain, at any time, to be
tested as of the last day of each month, an Adjusted Quick Ratio of greater than
or equal to 1.6 to 1.0. The subsequent reporting of an Adjusted Quick Ratio of
greater than or equal to 1.6 to 1.0 shall not have any effect hereunder.

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP.
All other terms contained in this Agreement, unless otherwise indicated, shall
have the meanings provided by the Code, to the extent such terms are defined
therein.

Section 9    GENERAL PROVISIONS.

9.1    Interest Computation; Float Charge.    In computing interest on the
Obligations, all Payments received after 2:00 P.M. Eastern time on any day shall
be deemed received on the next Business Day. In addition, after the occurrence
of a Transition Event, Silicon shall be entitled to charge Borrower a "float"
charge in an amount equal to three (3) Business Days interest, at the interest
rate applicable to the Loans, on all Payments received by Silicon. Said float
charge is not included in interest for purposes of computing Minimum Monthly
Interest (if any) under this Agreement. When due hereunder, the float charge for
each month shall be payable on the last day of the month. Silicon shall not,
however, be required to credit Borrower's account for the amount of any item of
payment which is unsatisfactory to Silicon in its good faith business judgment,
and Silicon may charge Borrower's loan account for the amount of any item of
payment which is returned to Silicon unpaid.

9.2    Application of Payments.    All payments with respect to the Obligations
may be applied, and in Silicon's good faith business judgment reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its good faith business judgment.

9.3    Charges to Accounts.    Silicon may, in its discretion and with notice to
Borrower, require that Borrower pay monetary Obligations in cash to Silicon, or
charge them to Borrower's Loan account, in which event they will bear interest
at the same rate applicable to the Loans. Silicon may also, in its discretion
and with notice to Borrower, charge any monetary Obligations to Borrower's
Deposit Accounts maintained with Silicon.

9.4    Monthly Accountings.    Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within sixty (60) days after each
account is rendered, describing the nature of any alleged errors or omissions.

9.5    Notices.    All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by regular first-class mail, or certified mail return receipt
requested, addressed to Silicon or Borrower at the addresses shown in the
heading to this Agreement, or at any other address designated in writing by one
party to the other party. Notices to Silicon shall be directed to the Commercial
Finance Division, to the attention of the Division Manager or the Division
Credit Manager. All notices shall be deemed to have been given upon delivery in
the case of notices personally delivered, or at the expiration of one Business
Day following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

16


--------------------------------------------------------------------------------


9.6    Severability.    Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.

9.7    Integration.    This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Silicon and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.

9.8     Waivers; Indemnity.    The failure of Silicon at any time or times to
require Borrower to strictly comply with any of the provisions of this Agreement
or any other present or future agreement between Borrower and Silicon shall not
waive or diminish any right of Silicon later to demand and receive strict
compliance therewith. Any waiver of any default shall not waive or affect any
other default, whether prior or subsequent, and whether or not similar. None of
the provisions of this Agreement or any other agreement now or in the future
executed by Borrower and delivered to Silicon shall be deemed to have been
waived by any act or knowledge of Silicon or its agents or employees, but only
by a specific written waiver signed by an authorized officer of Silicon and
delivered to Borrower. Borrower waives the benefit of all statutes of limitation
relating to any of the Obligations or this Agreement or any document related
hereto, and Borrower waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, instrument, account,
General Intangible, document or guaranty at any time held by Silicon on which
Borrower is or may in any way be liable, and notice of any action taken by
Silicon, unless expressly required by this Agreement. Borrower hereby agrees to
indemnify Silicon and its affiliates, subsidiaries, parent, directors, officers,
employees, agents, and attorneys, and to hold them harmless from and against any
and all claims, debts, liabilities, demands, obligations, actions, causes of
action, penalties, costs and expenses (including reasonable attorneys' fees), of
every kind, which they may sustain or incur based upon or arising out of any of
the Obligations, or any relationship or agreement between Silicon and Borrower,
or any other matter, relating to Borrower or the Obligations; provided, that
this indemnity shall not extend to damages proximately caused by the
indemnitee's own gross negligence or willful misconduct. Notwithstanding any
provision in this Agreement to the contrary, the indemnity agreement set forth
in this Section shall survive any termination of this Agreement and shall for
all purposes continue in full force and effect.

9.9    No Liability for Ordinary Negligence.    Neither Silicon, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of Silicon, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing Silicon, but nothing herein shall relieve Silicon from
liability for its own gross negligence or willful misconduct.

9.10    Amendment.    The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of Silicon.

9.11    Time of Essence.    Time is of the essence in the performance by
Borrower of each and every obligation under this Agreement.

9.12    Attorneys Fees and Costs.    Borrower shall reimburse Silicon for all
reasonable attorneys' fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys' fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and all present and future documents relating to this Agreement;
obtain legal advice in connection with this Agreement or Borrower; enforce, or
seek to enforce, any of its rights; prosecute actions against, or defend actions
by, Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint

17


--------------------------------------------------------------------------------


to be relieved of the automatic stay in bankruptcy; file or prosecute any
probate claim, bankruptcy claim, third-party claim, or other claim; examine,
audit, copy, and inspect any of the Collateral or any of Borrower's books and
records; protect, obtain possession of, lease, dispose of, or otherwise enforce
Silicon's security interest in, the Collateral; and otherwise represent Silicon
in any litigation relating to Borrower. In satisfying Borrower's obligation
hereunder to reimburse Silicon for attorneys fees, Borrower may, for
convenience, issue checks directly to Silicon's attorneys, Riemer & Braunstein,
LLP, but Borrower acknowledges and agrees that Riemer & Braunstein, LLP is
representing only Silicon and not Borrower in connection with this Agreement. If
either Silicon or Borrower files any lawsuit against the other predicated on a
breach of this Agreement, Silicon shall be entitled to recover its reasonable
costs and attorneys' fees, including (but not limited to) reasonable attorneys'
fees and costs incurred in the enforcement of, execution upon or defense of any
order, decree, award or judgment. All attorneys' fees and costs to which Silicon
may be entitled pursuant to this Section 9.12 shall immediately become part of
Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.

9.13    Benefit of Agreement.    The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Silicon; provided,
however, that Borrower may not assign or transfer any of its rights under this
Agreement without the prior written consent of Silicon, and any prohibited
assignment shall be void. No consent by Silicon to any assignment shall release
Borrower from its liability for the Obligations.

9.14    Joint and Several Liability.    If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

9.15    Limitation of Actions.    Any claim or cause of action by Borrower
against Silicon, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Agreement, or any other
present or future document or agreement, or any other transaction contemplated
hereby or thereby or relating hereto or thereto, or any other matter, cause or
thing whatsoever, occurred, done, omitted or suffered to be done by Silicon, its
directors, officers, employees, agents, accountants or attorneys, shall be
barred unless asserted by Borrower by the commencement of an action or
proceeding in a court of competent jurisdiction by the filing of a complaint
within one year after the first act, occurrence or omission upon which such
claim or cause of action, or any part thereof, is based, and the service of a
summons and complaint on an officer of Silicon, or on any other person
authorized to accept service on behalf of Silicon, within thirty (30) days
thereafter. Borrower agrees that such one-year period is a reasonable and
sufficient time for Borrower to investigate and act upon any such claim or cause
of action. The one-year period provided herein shall not be waived, tolled, or
extended except by the written consent of Silicon in its sole discretion. This
provision shall survive any termination of this Agreement or any other present
or future agreement.

9.16    Right of Set-Off.    Borrower and any guarantor hereby grant to Silicon
a lien, security interest, and right of setoff as security for all Obligations
to Silicon, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping, or control of Silicon or any entity under the control of
Silicon Valley Bank or in transit to any of them. At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, Silicon may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower and any guarantor then due and
regardless of the adequacy of any other collateral securing the loan. ANY AND
ALL RIGHTS TO REQUIRE SILICON TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVED.

9.17    Section Headings; Construction.    Section headings are only used in
this Agreement for convenience. Borrower and Silicon acknowledge that the
headings may not describe completely the

18


--------------------------------------------------------------------------------


subject matter of the applicable section, and the headings shall not be used in
any manner to construe, limit, define or interpret any term or provision of this
Agreement. The term "including", whenever used in this Agreement, shall mean
"including (but not limited to)". This Agreement has been fully reviewed and
negotiated between the parties and no uncertainty or ambiguity in any term or
provision of this Agreement shall be construed strictly against Silicon or
Borrower under any rule of construction or otherwise.

9.18    Governing Law; Jurisdiction; Venue.    This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the Commonwealth of Massachusetts. As a
material part of the consideration to Silicon to enter into this Agreement,
Borrower (i) agrees that all actions and proceedings relating directly or
indirectly to this Agreement shall, at Silicon's option, be litigated in state
or federal courts located within Massachusetts; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, provided, however, that if for any reason Silicon cannot
avail itself of such courts in the Commonwealth of Massachusetts, Borrower
accepts jurisdiction of the courts and venue in Santa Clara, California.

9.19    Mutual Waiver of Jury Trial.    BORROWER AND SILICON EACH HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

9.20    Confidentiality.    In handling any confidential information, Silicon
will exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made (i) to Silicon's
subsidiaries or affiliates, (ii) to prospective transferees or purchasers of any
interest in the loans (provided, however, Silicon shall use commercially
reasonable efforts in obtaining such prospective transferee or purchasers
agreement of the terms of this provision), (iii) as required by law, regulation,
subpoena, or other order, (iv) as required in connection with Silicon's
examination or audit and (v) as Silicon considers appropriate exercising
remedies under this Agreement. Confidential information does not include
information that either: (a) is in the public domain or in Silicon's possession
when disclosed to Silicon, or becomes part of the public domain after disclosure
to Silicon; or (b) is disclosed to Silicon by a third party, if Silicon does not
know that the third party is prohibited from disclosing the information.

9.21    Perfection Certificate.    Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in the
Perfection Certificate, and acknowledges, confirms and agrees the disclosures
and information above Borrower provided to Silicon in the Perfection Certificate
has not changed, as of the date hereof.

9.22    Amended and Restated Agreement.    This Agreement amends and restates,
in its entirety, a certain Loan and Security Agreement dated August 11, 2004 by
and between Silicon and Borrower, as amended from time to time.

9.23    Waiver.    Silicon hereby waives Borrower's existing default under the
Loan and Security Agreement dated August 11, 2004 by and between Silicon and
Borrower by virtue of Borrower's failure to comply with the financial covenant
set forth in Section 6.6(b) thereof as of the quarter ended June 30, 2005.
Silicon's waiver of Borrower's compliance of said affirmative covenant shall
apply only to the foregoing specific period.

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
BORROWER:   [spacer.gif] AXS-ONE INC.   [spacer.gif] By [spacer.gif] /s/  
[spacer.gif] Name:   [spacer.gif] Title:   [spacer.gif] SILICON:   [spacer.gif]
SILICON VALLEY BANK   [spacer.gif] By [spacer.gif] /s/   [spacer.gif] Name:  
[spacer.gif] Title: [spacer.gif]

Section 1

20


--------------------------------------------------------------------------------


SILICON VALLEY BANK
SCHEDULE TO
LOAN AND SECURITY AGREEMENT

[spacer.gif] [spacer.gif] Borrower:  AXS-ONE INC.

[spacer.gif] [spacer.gif] Address:  301 Route 17 North
Rutherford, New Jersey 07070

[spacer.gif] [spacer.gif] Date:  September 13, 2005

This Schedule forms an integral part of the Loan and Security Agreement between
Silicon Valley Bank and the above-borrower of even date.

SECTION 1    CREDIT LIMIT

(Section 1.1):    An amount not to exceed the lesser of (A) or (B), below:

[spacer.gif] [spacer.gif] [spacer.gif] (A)   (i)   $4,000,000.00 (the "Maximum
Credit Limit"); minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate amounts then undrawn
on all outstanding letters of credit, foreign exchange contracts, or any other
accommodations issued or incurred, or caused to be issued or incurred by Silicon
for the account and/or benefit of the Borrower.

[spacer.gif] [spacer.gif] [spacer.gif] (B)   (i)  80.0% of the amount of the
Borrower's Eligible Accounts; minus

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate amounts then undrawn
on all outstanding letters of credit, foreign exchange contracts, or any other
accommodations issued or incurred, or caused to be issued or incurred by Silicon
for the account and/or benefit of the Borrower.

Silicon may, from time to time, modify the advance rate(s) set forth herein in
its good faith business judgment upon notice to Borrower based on changes in
collection experience with respect to the Accounts or other issues or factors
relating to the Accounts or the Collateral.

Letter of Credit/Foreign Exchange Contract/Cash Management Services Sublimit
(Section 1.6, 1.7, 1.8):    $1,000,000.00

SECTION 2    INTEREST.

Interest Rate    (Section 1.2):

Prior to the occurrence of the Transition Event, a rate equal to the Prime Rate
in effect from time to time, plus 1.50% per annum.

Upon the occurrence of the Transition Event and thereafter, a rate equal to the
Prime Rate plus 2.50% per annum.

Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed. "Prime Rate" means the rate announced from time to time
by Silicon as its "prime rate;" it is a base rate upon which other rates charged
by Silicon are based, and it is not necessarily the best rate available at
Silicon. The interest rate applicable to the Obligations shall change on each
date there is a change in the Prime Rate.

Minimum Monthly Interest    (Section 1.2):     $7,500.00.

SECTION 3    FEES

(Section 1.4):

Loan Fee:    $40,000.00 payable concurrently herewith.

Warrant Waiver Fee:    $40,000.00 earned as of the date hereof and payable as
follows: (a) $20,000.00 is payable concurrently herewith, and (b) $20,000.00
shall be payable on the earlier to occur of (i) the Transition Event, (ii) the
occurrence of an Event of Default or (iii) the early termination of this
Agreement.

21


--------------------------------------------------------------------------------


Collateral Handling Fee:    Upon the occurrence of a Transition Event, Borrower
shall pay Silicon a collateral handling fee of $1,000.00 per month, payable in
arrears on the last day of each month, commencing with the month in which the
Transition Event occurs.

Unused Line Fee:    Prior to the occurrence of the Transition Event, in the
event, in any calendar month (or portion thereof at the beginning and end of the
term hereof), the average daily principal balance of the Loans outstanding
during the month is less than the amount of the Maximum Credit Limit, Borrower
shall pay Silicon an unused line fee in an amount equal to 0.375% per annum on
the difference between the amount of the Maximum Credit Limit and the average
daily principal balance of the Loans outstanding during the month, which unused
line fee shall be computed and paid monthly, in arrears, on the last day of each
month.

Early Termination Fee:    If the Obligations are voluntarily or involuntarily
prepaid or if this Agreement is otherwise terminated prior to its maturity, the
Borrower shall pay to Silicon a termination fee in the amount equal to
$40,000.00, provided that no such termination fee shall be charged if the credit
facility hereunder is replaced or transferred to another division of Silicon.
The termination fee shall be due and payable upon prepayment by the Borrower in
the case of voluntary prepayments or upon demand by Silicon in the event of
involuntary prepayment, and if not paid immediately shall bear interest at a
rate equal to the highest rate applicable to any of the Obligations.

SECTION 4    MATURITY DATE

(Section 6.1):    August 9, 2006.

SECTION 5    FINANCIAL COVENANTS

(Section 5.1):    Borrower shall comply with each of the following covenant(s).

Compliance shall be determined as of the end of each month, except as otherwise
specifically provided below:

a.    Adjusted Quick Ratio:

Borrower shall maintain, at all times, to be tested monthly, an Adjusted Quick
Ratio of at least 1.35 to 1.00 as of the last day of each month during the term
of this Agreement.

b.    EBITDAS.    Borrower shall have, to be tested as of the last day of each
quarter, EBITDAS of at least:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  ($4,133,999) for the quarter ending
September 30, 2005; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  for the quarter ending December 31,
2005 and for each subsequent quarter ending, either (A) at least $1.00 greater
than Borrower's EBITDAS for the immediately preceding quarter, or (B) EBITDAS of
at least $1.00.

Definitions.    For purposes of the foregoing financial covenants, the following
term shall have the following meaning:

"Adjusted Quick Ratio" is the ratio of (i) Quick Assets to (ii) Current
Liabilities minus Deferred Revenue.

"Current Liabilities" are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower' s Total Liabilities
which mature within one (1) year.

"EBITDAS" means earnings before interest expense (excluding interest income),
taxes, depreciation, amortization and stock compensation expense in accordance
with GAAP.

"Quick Assets" is, on any date, the Borrower's unrestricted cash and net billed
accounts receivable.

22


--------------------------------------------------------------------------------


SECTION 6    REPORTING.

(Section 5.3):

Borrower shall provide Silicon with the following:

(a)    Prior to the occurrence of the Transition Event, Borrower shall provide
to Silicon a borrowing base certificate in form satisfactory to Silicon, on or
before thirty (30) days after the end of each month.

(b)    After the occurrence of the Transition Event, weekly (bi-weekly if
Borrower's unrestricted cash plus amounts available to be borrowed hereunder
exceeds $1,000,000.00, and monthly if Borrower's unrestricted cash plus amounts
available to be borrowed hereunder exceeds $5,000,000.00, and monthly, if no
amounts are outstanding under this Agreement and Borrower has advised Silicon in
writing that it has elected to be on "non-borrowing reporting status", provided
Borrower has provided sufficient advance notification to Silicon to perform a
field examination), and upon each loan request, borrowing base certificates and
transaction reports.

(c)    Monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, within thirty days after the end of each month.

(d)    Monthly accounts receivable agings, aged by invoice date, and receivable
reconciliations, within thirty days after the end of each month.

(e)    Monthly unaudited financial statements, as soon as available, and in any
event within thirty days after the end of each month.

(f)    Monthly Compliance Certificates, within thirty days after the end of each
month, in such form as Silicon shall reasonably specify, signed by the Chief
Financial Officer of Borrower, certifying that as of the end of such month
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Silicon
shall reasonably request, including, without limitation, a statement that at the
end of such month there were no held checks.

(g)    Annual audited financial statements, as soon as available, and in any
event within 120 days following the end of Borrower's fiscal year, prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Silicon.

(h)    Board-approved financial projections with respect to Borrower's 2006
fiscal year on or prior to January 15, 2006.

(i)    Such additional reports and information as Silicon may from time to time
specify.

After the occurrence of the Transition Event, Borrower may elect to be on
"non-borrowing reporting status" if Borrower notifies Silicon in writing that it
so elects and there are no Loans or other Obligations outstanding hereunder
(including, without limitation, any issued Letters of Credit). After Borrower
has notified Silicon of its intention to be on "non-borrower reporting status",
as further set forth in Section 4.3 of this Agreement, Borrower must provide
Silicon at least 30 days prior written notice of its intention to borrow.

SECTION 7    OTHER COVENANTS

Borrower shall at all times comply with all of the following additional
covenants:

(a)    Banking Relationship.    In order to permit Silicon to monitor the
Borrower's financial performance and condition, Borrower shall maintain
Borrower's primary depository, operating and securities accounts with Silicon
(or its affiliate, SVB Securities, with respect to securities accounts) and all
of Borrower's cash or securities in excess of that amount used for Borrower's
operations shall be maintained or administered through Silicon. Borrower shall
identify to Silicon, in writing, any bank or securities account opened by
Borrower with any institution other than

23


--------------------------------------------------------------------------------


Silicon. In addition, for each such account that Borrower at any time opens or
maintains, Borrower shall, at Silicon's request and option, pursuant to an
agreement in form and substance acceptable to Silicon, cause the depository bank
or securities intermediary to agree that such account is the collateral of
Silicon, and enter into a "control agreement" pursuant to the terms hereunder.

(b)    Subordination of Inside Debt.    All present and future indebtedness of
the Borrower to its officers, directors and shareholders ("Inside Debt") shall,
at all times, be subordinated to the Obligations pursuant to a subordination
agreement on Silicon's standard form. Borrower represents and warrants that
there is no Inside Debt presently outstanding. Prior to incurring any Inside
Debt in the future, Borrower shall cause the person to whom such Inside Debt
will be owed to execute and deliver to Silicon a subordination agreement on
Silicon's standard form.

(c)    Negative Pledge Regarding Intellectual Property.    Except for the
granting of non-exclusive licenses or sublicenses by Borrower in the ordinary
course of business, Borrower has not, and shall not, sell, transfer, assign,
mortgage, pledge, lease, grant a security interest in, or encumber any of
Borrower's Intellectual Property. Borrower has not, and shall not, enter into a
negative pledge agreement, or similar agreement, affecting the rights of the
Intellectual Property with any other party.

SECTION 8    LITIGATION

(Section 3.10)    Borrower received a letter from a former employee requesting
payment of $88,000 representing amounts allegedly owed to him relating to his
company stock options. Borrower has responded to the former employee in writing
denying that any amounts are owed, and Borrower believes that no amounts are due
to such person either contractually or otherwise.

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Schedule to Loan and
Security Agreement to be executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
BORROWER:   [spacer.gif] AXS-ONE INC.   [spacer.gif] By [spacer.gif] /s/  
[spacer.gif] Name:   [spacer.gif] Title:   [spacer.gif] SILICON:   [spacer.gif]
SILICON VALLEY BANK   [spacer.gif] By [spacer.gif] /s/   [spacer.gif] Name:  
[spacer.gif] Title: [spacer.gif]

25


--------------------------------------------------------------------------------
